NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



ELMER OSSIRIS BURGOS,                      )
                                           )
             Appellant,                    )
                                           )
v.                                         )    Case No. 2D18-368
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed August 23, 2019.

Appeal from the Circuit Court for
Pinellas County; Joseph Bulone, Judge.

Howard L. Dimmig, II, Public Defender,
and Stephania A. Gournaris, Assistant
Public Defender, Bartow, for Appellant..

Ashley Moody, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.


VILLANTI, ATKINSON, and SMITH, JJ., Concur.